Citation Nr: 0721849	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-29 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a left foot 
disability, to include as secondary to a service-connected 
left knee disability.

4.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.

5.  Entitlement to an initial rating higher than 20 percent 
for gastritis.

6.  Entitlement to an initial rating higher than 30 percent 
for dysthymic disorder.

7.  Entitlement to an effective date earlier than June 28, 
2002, for the award of a 30 percent disability rating for a 
left knee disability.

8.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983, and from December 14, 2003, to December 16, 2003, with 
additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a right knee disability secondary to a 
service-connected left knee disability; denied the veteran's 
claims for service connection for low back and left foot 
disabilities, each to include as secondary to the service-
connected left knee disability; increased the disability 
rating for the veteran's left knee disability from 10 to 30 
percent disabling, effective June 28, 2002; granted service 
connection and awarded a 20 percent disability rating for 
gastritis; granted service connection and awarded a 30 
percent disability rating for dysthymic disorder; denied 
entitlement to an effective date earlier than June 28, 2002 
for the award of a 30 percent disability rating for a left 
knee disability; and denied the veteran's claim for a TDIU 
rating.

In a June 2002 statement, the veteran appears to have raised 
a claim for service connection for the enchondroma on her 
left knee.  The Board refers this claim to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disorder secondary to a service-connected left 
knee disorder; entitlement to service connection for a left 
foot disability, to include as secondary to a service-
connected left knee disability; and for a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's low back condition (mild lumbar myositis 
and chronic degenerative joint disease of the lumbar spine) 
first manifested many years after her separation from service 
and is not related to her service or to any incident therein, 
including her service-connected left knee disability.

2.  The veteran's left knee disability (chrondromalacia 
patella, status post patellar dislocation) is manifested by 
extension to 0 degrees, active flexion limited to no more 
than 82 degrees, passive flexion limited to no more than 110 
degrees, crepitation, mild effusion, and subjective 
complaints of occasional locking and pain.  There is no 
clinical evidence of ankylosis, instability, subluxation, 
dislocation, or locking.

3.  Since January 10, 2003, the veteran's service-connected 
gastritis has been manifested by recurrent epigastric 
distress and frequent gastroesophageal reflux. There is no 
evidence of ulceration, material weight loss, vomiting, 
dysphagia, substernal or arm or shoulder pain, or hematemesis 
or melena with moderate anemia.  None of the medical evidence 
indicates that her disability is productive of symptoms 
approaching considerable impairment of the veteran's health.

4.  Since January 10, 2003, the veteran's dysthymic disorder 
has been productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

5.  In a November 1984 rating decision, the RO granted 
service connection and awarded a 10 percent disability rating 
for a left knee disability.  

6.  In a December 2001 rating decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for her 
left knee disability.  The veteran did not appeal that 
decision.

7.  The veteran has not raised a claim of entitlement to 
revision of the December 2001 rating decision based upon 
clear and unmistakable error (CUE).

8.  On June 28, 2002, the RO received a claim for an 
increased rating for the veteran's left knee disability.  

9.  In a September 2002 rating decision, the RO increased the 
veteran's disability rating for her left knee from 10 to 30 
percent disabling, effective June 28, 2002.

10.  There is no medical evidence of record dated earlier 
than June 28, 2002, which demonstrates that the veteran would 
be entitled to a 30 percent disability rating for her 
service-connected left knee.


CONCLUSIONS OF LAW

1.  A low back disability (mild lumbar myositis and chronic 
degenerative joint disease of the lumbar spine) was not 
incurred in or aggravated by the veteran's active service, 
and is not proximately due to or the result of her service-
connected left knee disability.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

2.  The criteria for a rating in excess of 30 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 
5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

3.  The criteria for an initial rating higher than 20 percent 
for gastritis have not been met since January 10, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, DCs 7307, 7308, 7346 (2006).

4.  The criteria for a 50 percent rating for dysthymia have 
been met since January 10, 2003, the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2006).

5.  The criteria for an effective date earlier than June 28, 
2002, for the assignment of a 30 percent disability rating 
for a service-connected left knee disability have not  been 
met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records demonstrate one 
complaint of back pain in February 1982.  The veteran at that 
time reported to the emergency room with complaints of pain 
in her back that ran from the lumbosacral spine to the 
cervical spine.  She reported no history of trauma or strain.  
It was noted that she had recently had bronchitis.  Physical 
examination revealed paraspinal tenderness along the full 
length of the spine.  There was also marked cervical 
tenderness.  The assessment was upper respiratory infection 
with myalgias.  She was released to quarters in stable 
condition.  The remainder of her records does not refer to 
treatment related to the back.  The Board finds therefore 
finds that the weight of the evidence does not establish 
chronicity of back pain in this case.  38 C.F.R. § 3.303.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The veteran asserts that she began to 
experience low back pain shortly after she dislocated her 
left patella.  The first post-service record of treatment 
related to the back, however, is dated in April 2003, when 
the veteran underwent VA examination of her spine.  At the 
time of the examination, the veteran reported a long history 
of back pain that had recently subsided as a result of 
recuperation following a left knee surgery.  She described 
her back pain as a sharp pain located in the left lower back 
that did not radiate.  She additionally described occasional 
locking of her back that was relieved with small trunk 
movements to the right side.  Physical examination resulted 
in diagnoses of mild lumbar myositis and chronic degenerative 
changes of the lumbosacral spine.  The examiner opined that 
the veteran's low back disorder was not secondary to her left 
knee disability.  Subsequent dated records show that the 
veteran has continued to receive periodic treatment for low 
back pain.  At no time, however, has any treating provider 
related the veteran's low back disability to her period of 
active service, including to her service-connected left knee 
disability.

The veteran reported that her back pain began shortly after 
she initially injured her left knee in service.  The first 
clinical evidence of treatment for back pain, however, is 
dated in April 2003, nearly 30 years after her separation 
from service.  As there is no evidence of degenerative 
arthritis dated within one year of her separation from 
service, the veteran is not entitled to service connection 
for her low back disability on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's low 
back disability.  Thus, service connection on a direct basis 
is not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as the VA examiner determined in April 2003 
that there was no relationship between the veteran's low back 
disability and her service-connected left knee disability.  
There is no competent contrary opinion of record.

The Board has considered the veteran's assertions that her 
low back disability is related to her service-connected left 
knee disability.  To the extent that the veteran ascribes her 
current disorder to a service-connected disability, however, 
her opinion is not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability first manifested many years 
after service and is not related to her active service, to 
any incident therein, or to any service-connected disability.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the ratings initially assigned 
for his gastritis and dysthymic disorder on the original 
grants of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grants of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As entitlement to 
compensation had already been established for the veteran's 
left knee disability, and an increase in the disability 
rating is now at issue, the present level of disability is of 
primary concern.

A.  Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has been rated 30 percent 
disabling under DC 5299-5257.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2006).  At the time the 
veteran was initially granted service connection in November 
1984, the RO determined that there was no diagnostic code in 
the Rating Schedule that exactly matched the veteran's 
disability.  The RO therefore assigned DC 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  38 C.F.R. 
§ 4.20 (2006).  The RO determined that the most closely 
analogous diagnostic code was 38 C.F.R. § 4.17a, DC 5257, 
which pertains to subluxation or lateral instability.  The 
veteran has been granted the maximum disability rating under 
that diagnostic code.  Thus, DC 5257 may not serve as the 
basis for an increased rating in this case.

In considering other applicable diagnostic codes, the Board 
finds that Diagnostic Codes 5003 and 5010, which contemplate 
arthritis, DC 5260, which contemplates limitation of flexion 
of the leg, and DC 5261, which contemplates limitation of 
extension of the leg, are also applicable in this instance.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2006).  
While DCs 5258 (dislocation of semilunar cartilage) and 5259 
(symptomatic removal of semilunar cartilage) are also 
applicable, as the veteran's meniscus has been surgically 
removed, because DCs 5258 and 5259 provide for maximum 20 and 
10 percent ratings, respectively, and the veteran is already 
in receipt of a 30 percent rating under DC 5257, neither of 
these diagnostic codes may provide as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DCs 5258 
and 5259.

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, the veteran has, with one 
exception, consistently denied episodes of dislocation, and 
no treatment record, or any report of VA examination 
demonstrates any objective finding of dislocation of the left 
knee.  While the veteran has reported instability and 
locking, no treatment record, or any report of VA examination 
demonstrates any objective finding of instability or 
subluxation.  Similarly, ankylosis of the left knee has not 
been demonstrated.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from June 2002 to September 2006 
reveal complaints of left knee pain with crepitation and 
patellar grinding on range of motion testing.  The exact 
range of motion of the veteran's knee, however, was not 
recorded during this time period.   

The veteran underwent VA examination in August 2002, March 
2004, April 2004, and January 2006.  On VA examination in 
August 2002, the veteran complained of occasional locking and 
swelling of the left knee with pain that extended into her 
lower leg.  Physical examination of the left knee revealed 
mild effusion, excessive medial displacement of the patella, 
tenderness to palpation, and dysesthesia at the lateral 
patella.  There was no instability or locking.  There was 
also an enchondroma that the examiner determined was 
unrelated to her service-connected left knee disability.  
Range of motion of the left knee was from 0 degrees extension 
and to 125 degrees flexion, with pain at the very end of 
maximum forced flexion.  There was positive patellar 
grinding.

On VA examination in March 2004, range of motion testing 
revealed 30 degrees extension to 95 degrees flexion.  On VA 
examination in April 2004, the veteran again complained of 
left knee pain and numbness that radiated down her leg.  
Physical examination of the left knee revealed mild effusion 
and a lateral patella that was tender to palpation, with 
positive patellar grinding.  There was no instability.  Range 
of motion of the left knee was from 0 degrees extension and 
to 82 degrees flexion, with pain at the very end of maximum 
forced flexion.  Finally, on VA examination in January 2006, 
the veteran had active range of motion from 0 degrees 
extension to 85 degrees flexion, and passive range of motion 
from 0 degrees extension to 110 degrees flexion, with pain on 
ends of motion.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
three of the four examinations, the veteran's left knee had 
full extension, or extension to 0 degrees.  Only on 
examination in March 2003 was the veteran's left knee 
extension limited to 30 degrees.  However, because the 
veteran had extension to 0 degrees approximately two weeks 
later, as demonstrated on examination in April 2004, the 
Board considers the limitation of extension to 30 degrees to 
be something of an anomaly for which the veteran is not 
entitled to compensation.  (That examination also found 30 
degrees of extension of the right knee.)  Additionally, 
treatment records dated from June 2002 to September 2006 do 
not suggest that the veteran had extension to less than 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
evaluation.  As the evidence overall suggests that the 
veteran has had left knee extension to 0 degrees since June 
2002, when her claim for an increased rating was filed, the 
Board finds that DC 5261 cannot serve as a basis for an 
increased rating in this case.  Similarly, DC 5260 cannot 
serve as a basis for an increased rating in this case.  The 
flexion of the veteran's left knee would have to be limited 
to 45 degrees in order to warrant a compensable rating of 10 
percent.  Here, the evidence reflects that the flexion of the 
veteran's left knee has been limited at most to 82 degrees.  
Flexion to 82 degrees does not warrant a higher rating under 
DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that she did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 
(2005).  VAOPGCPREC 9-2004 held that separate ratings could 
be assigned when the criteria under DCs 5260 and 5261 were 
met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on MRI 
examination to have osteoarthritis in her left knee.  
Specifically, early osteo-arthritic changes were noted on X-
ray examination as early as February 1985, and again on X-ray 
examination in November 2003.  Where there is limitation of 
motion, but the limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X ray confirmation 
of arthritis in the affected joint will warrant a 10 percent 
rating under DC 5003.  Also, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  See 38 C.F.R. 
§ 4.71a, DC 5003.  As noted above, the knee is considered a 
major joint.  In this case, the veteran has nearly full range 
of motion in her left knee.  However, the veteran's symptoms, 
including her inability to kneel, squat, or climb, show 
sufficient limitation of motion as to invoke the 
aforementioned portion of DC 5003, based on (noncompensable) 
limitation of motion.  The Board finds that, on this basis, 
the veteran is entitled to a separate 10 percent rating for 
limitation of motion of her left knee with X-ray evidence of 
arthritis under DC 5003.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required a higher rating.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability (chrondromalacia patella, 
status post patellar dislocation) warrants no more than a 30 
percent rating pursuant to DC 5299-5257.  However, the Board 
finds that the weight of the credible evidence demonstrates 
that the veteran is entitled to a separate 10 percent rating 
for the presence of arthritis with minimal limitation of 
motion pursuant to DC 5003.  The "benefit-of-the-doubt" 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


B.  Gastritis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2006).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the veteran has variously been diagnosed with 
gastrointestinal disorders including esophagitis, 
gastroesophageal reflux disease (GERD), and a hiatal hernia. 
These disorders are rated under the criteria for evaluating 
digestive disorders in VA's Schedule for Rating Disabilities, 
specifically, DCs 7303-7813.  The veteran's gastritis has 
been rated 20 percent disabling under DC 7308, which pertains 
to postgastrectomy syndromes.  As the veteran has also been 
diagnosed with esophagitis, gastroesophageal reflux disease 
(GERD), and a hiatal hernia, the Board finds that the 
diagnostic codes pertaining to those disabilities (7307 and 
7346) are also applicable.

Diagnostic Code 7308 pertains to postgastrectomy syndromes.  
Under DC 7308, a 20 percent evaluation is warranted for mild 
postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
evaluation is warranted for moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation is 
assigned for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, DC 7308.  

VA treatment records dated from January 2003 to September 
2006 show that the veteran has complained of epigastric pain 
associated with acidity and nausea that is worse on an empty 
stomach.  They do not demonstrate that she has had mild 
circulatory problems after meals or weight loss, or that she 
has undergone a gastrectomy.  On VA examination in April 
2003, the veteran reported epigastric pain and constipation 
with the use of certain NSAIDs.  She denied vomiting, 
hematemesis, and melena.  She reported a weight gain of more 
than 30 pounds in the past year.  She described her treatment 
for gastritis as involving a prescription antacid.  Despite 
that the veteran has been awarded a 20 percent disability 
rating under DC 7308, the evidence of record does not reflect 
that she has undergone a gastrectomy.  Additionally, there is 
no evidence that the veteran has symptoms approximating mild 
circulatory problems after meals or weight loss.  
Accordingly, the Board finds that she is not entitled to a 
rating in excess of 20 percent under DC 7308.  38 C.F.R. § 
4.114, DC 7308.  

Similarly, the Board finds that the veteran is not entitled 
to a rating in excess of 20 percent under DC 7307, which 
pertains to gastritis.  Under DC 7307, a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A maximum 60 percent rating is warranted for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas.  The evidence of record does not demonstrate 
that the veteran's gastritis is manifested by ulcerations or 
eroded areas.  On VA examination in April 2003, the examiner 
noted that there was no history of ulcer disease.  Because 
the veteran's gastritis is not manifested by ulcerations, the 
Board finds that she is not entitled to a rating in excess of 
20 percent under DC 7307.

In addressing the last applicable diagnostic code, DC 7346, 
which pertains to hiatal hernias, the Board again finds that 
the veteran is not entitled to a rating in excess of 20 
percent for her gastritis.  Under DC 7346, where the 
disability is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, a 30 percent rating is 
warranted.  A maximum 60 percent rating is warranted where 
there are symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  In this case, the results of the April 2003 VA 
examination and recent treatment records show that the 
veteran experiences recurrent gastroesophageal reflux disease 
symptoms, including abdominal pain, occasional nausea, 
regurgitation and associated indigestion.  However, there is 
no medical evidence of dysphagia, substernal or arm or 
shoulder pain, vomiting, material weight loss, or hematemesis 
or melena with moderate anemia, as is required for a higher 
rating of 30 percent, nor has the veteran claimed to 
experience such symptoms.  None of the medical evidence 
indicates that her disability is productive of symptoms 
approaching considerable impairment of the veteran's health.  
Accordingly, the Board finds that she is not entitled to a 
rating in excess of 20 percent under this diagnostic code.  
38 C.F.R. § 4.114, DCs 7346.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for gastrointestinal 
diseases are not applicable to the veteran's disorder since 
they regard other conditions for which she is not service-
connected.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected gastritis disability is no more 
than 20 percent disabling under DC 7308.  As an initial 
rating case, consideration has been given to "staged 
ratings" (different percentage ratings for different periods 
of time since the effective date of service connection).  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that staged ratings are not indicated in the 
present case, as the Board finds the veteran's gastritis has 
continuously warranted no more than a 20 50 percent rating 
since January 10, 2003, when service connection became 
effective.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  Dysthymic Disorder

A 30 percent disability rating is assigned for a mental 
disorder (including dysthymia) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9433 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA and private treatment records dated from January 2003 to 
September 2006 show various dysthymic symptoms, including 
anxiety, depression, frequent episodes of tearfulness, 
difficulty sleeping, intrusive thoughts, irritability, anger, 
anhedonia, loss of appetite, isolation from others, and 
problems with concentration.  Other findings include regular 
notations that the veteran was dressed and groomed 
appropriately, that her thoughts were logical, and that her 
judgment and insight were fair.  Additionally, these records 
show that she has consistently denied homicidal and suicidal 
ideations.  These records also show that the veteran's 
dysthymia was felt to severely impact her ability to work, 
and that her depressive symptoms have worsened since her son 
left to study in the United States.  Finally, these records 
show that the veteran has been unable to take psychotropic 
medication since early September 2006 as a result of 
intolerable side effects.

The veteran underwent VA psychiatric examination in April 
2003, March 2004, and in January 2006, and underwent private 
psychiatric evaluation in November 2003.  On examination in 
April 2003, the veteran complained of being irritable, 
depressed, frustrated, angry, and in constant pain secondary 
to her orthopedic problems, and specifically, her service-
connected left knee.  She stated that the medication she had 
been prescribed for alleviation of these symptoms was not 
effective.  She stated that she was able to sleep for five to 
six hours per night.  

Mental status examination revealed a depressed mood with 
constricted affect.  Her speech was noted to be clear and 
coherent, and there was no evidence of hallucinations.  Her 
attention was noted to be good, and her concentration and 
memory fair.  Similarly, her insight and judgment were 
determined to be fair.  She denied experiencing suicidal or 
homicidal ideations.

With regard to her social history, the veteran reported that 
she currently lived with her 16-year-old son.  She reported 
that in the past she had been active and independent but that 
now she could not do even one quarter of the things that she 
used to do.  She denied having a significant legal history, 
and denied the use of drugs or alcohol.

With regard to her occupational history, the veteran reported 
that she had been working for the United States Postal 
Service for 18 years.  She had recently been put on light 
duty secondary to orthopedic problems, including her service-
connected left knee.  She described her job performance as 
fair, but stated that she was having trouble with her 
coworkers.

The examiner determined that the most appropriate diagnosis 
for the veteran was dysthymia, secondary to long-standing 
chronic pain.  Based upon the above symptoms, a GAF score of 
70 was assigned.  In a May 2003 addendum to the examination, 
the examiner stated that the veteran's dysthymia was most 
likely secondary to her service-connected left knee 
disability.

On private psychiatric evaluation in November 2003, the 
veteran reported anxiety related to incidents at work in 
which the veteran felt that her supervisor improperly 
referred to her use of psychotropic medications in an out of 
context way.  She felt that these statements were devaluing.  
When these incidents had occurred, the veteran felt anxious, 
her hands trembled, and she was unable to continue working.

Mental status examination revealed an irritable, anxious, and 
angry mood with constricted affect.  The veteran's speech was 
noted to be normal in tone, but non-spontaneous.  Her thought 
processes were determined to be logical and relevant, 
although the examiner noted that there was selective mutism.  
There were no disturbances in perception noted.  The 
veteran's memory and abstract thought ability were determined 
to be preserved.

With regard to social activities, the veteran reported that 
she was no longer physically active in the manner she had 
been prior to injuring her left knee.  However, the veteran 
reported hobbies including playing the congas.  The veteran 
reported that her son drove her to appointments and 
elsewhere, and that he took care of her finances.

The examiner diagnosed the veteran with major depression.  A 
GAF of 51-60 was assigned.

On VA examination in March 2004, the veteran complained of 
feeling sad, depressed, and irritable for the past year.  She 
additionally complained of a loss of energy and an inability 
to feel pleasure in daily tasks.  She also described 
experiencing insomnia, reporting that on average she was only 
able to sleep four to five hours per night.  She also 
reported difficulty concentrating, a sense of restlessness 
and tension, and anxiety related to multiple physical 
complaints.  She denied experiencing nightmares related to 
traumatic experiences in service, but acknowledged nightmares 
related to experiences at her current job. 

Mental status examination revealed an angry and depressed 
mood with constricted affect.  She was noted to be 
spontaneous and to establish eye contact with the examiner.  
There was no evidence of psychomotor retardation, agitation, 
or tics or tremors.  Her thought process was determined to be 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There were no 
delusions or hallucinations elicited.  

With regard to her social status, the veteran reported that 
she had never married and had one son, aged 17 years, with 
whom she currently lived.  She described her relationship 
with her son as good, noting that he helped her with 
household chores.  She did not describe any interpersonal 
problems with her son. 

With regard to her occupational status, the veteran reported 
that she had been an employee of the United States Postal 
Service for the past 19 years but was not currently working.  
She stated that depressive symptoms due to her physical 
condition had affected her ability to work, particularly as 
her supervisor had regularly been questioning her about her 
physical condition and her need for psychiatric treatment.  
She described two stressful incidents with her supervisor 
that had taken place in October 2003, which had led to 
episodes of anxiety, crying spells, and chest pain which had 
required emergency medical treatment.  She had stopped 
working in approximately January 2004 on the advice of her 
psychiatrist.

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the veteran was dysthymic disorder.  
The examiner determined that the veteran's dysthymic disorder 
moderately interfered with her occupational and social 
functioning.  Based upon the above symptoms, a GAF score of 
60 was assigned.

Finally, on examination in January 2006, the veteran 
complained of anxiety related to ruminating about her health 
condition, and difficulty initiating and maintaining sleep.  
She additionally reported that she frequently felt upset and 
angry with herself, and that she was easily irritated.  She 
reported that she had been very depressed and tearful.  She 
stated that she had had poor response to the psychiatric 
medications she had been prescribed.

Mental status examination revealed a depressed mood and 
blunted affect.  Her speech was noted to be clear and 
coherent, and her thought process logical.  Her attention, 
concentration, and memory were determined to be fair, as were 
her judgment and insight.  No hallucinations were elicited.  
She denied homicidal and suicidal ideations.

With regard to her social status, the veteran reported that 
she had formerly lived with her son, but was currently living 
alone, as her son had moved to the United States to pursue 
his education.  She described her daily activities as staying 
at home with her dogs.  She stated that she did not like 
being in crowded places.  The examiner noted that while the 
veteran was able to keep minimal personal hygiene, she 
reportedly paid for someone else to clean her home.

With regard to her occupational status, the veteran reported 
that she had been unemployed since 2003, and that she was 
currently receiving disability benefits from the Office of 
Personnel Management.

The examiner determined that the most appropriate diagnosis 
for the veteran was dysthymic disorder.  Based upon the above 
symptoms, a GAF score of 50 was assigned.

The above examinations assigned GAF scores of 60, 50, and 51-
60.  Other treatment records dated from January 2003 to 
September 2006 reflect GAF scores of 45, 55, 60, and 67, with 
45 as the predominant GAF score.  Most recently, in the 
September 2006, the veteran was been assessed with a GAF 
score of 55.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 67 generally reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful relationships.  Scores of 60 generally reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  GAF scores of 
55 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Scores of 41 to 50 reflect 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of 31 to 40, which the veteran 
does not have, reflect serious symptoms (suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  

The record reflects that the veteran is having increasing 
difficulty in completing the activities of daily living as a 
result of her dysthymia and that she is no longer able to 
take psychotropic medication as a result of intolerable side 
effects.  While she has noted depression related to her son's 
leaving for the United States, it appears that this has 
exacerbated her psychiatric state.  With her son gone, the 
veteran does not have any close personal contacts, and has 
reported self-isolation and anhedonia.  She has frequent 
crying spells, severe difficulty sleeping, and is unable to 
keep minimal care of her living environment.  Despite 
evidence indicating a relatively stable work history, the 
evidence suggests that the veteran is not able to work has 
been unable to work since January 2003, in part as a result 
of her psychiatric disability and in part because of her 
physical disabilities.  The veteran's increasing difficulty 
with work and social environments clearly indicate that her 
dysthymia symptoms fall within the category of moderately 
severe.  In so determining, the Board finds it significant 
that the veteran was assigned a GAF score of 60 on very few 
occasions.  The veteran's GAF scores most consistently are in 
the 45 to 50 range.  Additionally, the veteran's most recent 
treatment records, dated in September 2006, note that the 
veteran's dysthymia symptoms had worsened.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for dysthymia.  In the judgment of the 
Board, the evidence as a whole demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms, as required for a 50 percent rating 
under DC 9433.  With respect to whether her disability 
warrants more than a 50 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran has not been 
shown to have deficiencies in most areas.  Nor has she been 
shown to have obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic or depression affecting her 
ability to function independently, or neglect of personal 
hygiene.  The most recent examination found no suicidal 
ideation and she was oriented.  Spatial disorientation is not 
shown.  As such, the Board finds that a rating in excess of 
50 percent is not warranted because the veteran's 
symptomatology does not more nearly approximate the criteria 
for a rating greater than 50 percent.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, despite more recent evidence of worsening of 
dysthymia symptomatology, the Board finds that staged ratings 
are not indicated in the present case, as the Board finds the 
veteran's dysthymia has continuously been 50 percent 
disabling since January 10, 2003, when service connection 
became effective.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The veteran contends that she is entitled to an effective 
date earlier than June 28, 2002, for the assignment of a 30 
percent disability rating for her left knee disability.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 
(1998).

A November 1984 Board decision granted service connection for 
the veteran's left knee disability.  A September 2002 rating 
decision increased the veteran's left knee disability rating 
from 10 to 30 percent disabling, effective June 28, 2002, the 
date the claim for the increased rating was received.  In 
determining whether the veteran is entitled to an earlier 
effective date for her increased rating of 30 percent, the 
pertinent question is whether there are any communications 
from the veteran prior to June 28, 2002, that may be 
interpreted as either formal or informal claims for an 
increased rating.  

A December 2001 rating decision denied the veteran's claim 
for a disability rating in excess of 10 percent for the left 
knee.  The veteran did not, however, appeal this decision.  
While the veteran's June 28, 2002, claim for an increased 
rating was received by the RO within the time period allowed 
for the filing of an appeal, the Board finds that the 
veteran's June 28, 2002, correspondence cannot be construed 
as a Notice of Disagreement (NOD) with the December 2001 
denial of her claim for an increased rating.  See 38 U.S.C.A. 
§ 7105 (West 2002).   

A Notice of Disagreement is defined as a "written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudication determination by the RO and a desire to contest 
the result."  38 C.F.R. § 20.201 (2006).  It must be in terms 
which can be reasonably construed as expressing disagreement 
with that determination and a desire for appellate review.  
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996).  A valid NOD must 
merely express dissatisfaction with the RO decision; it need 
not identify the specific errors of fact or law.  Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 
F.3d 776 (Fed. Cir. 1998).  VA is generally required to 
liberally interpret communications from claimants.

The Board finds that the June 28, 2002, statement from the 
veteran cannot be liberally construed as an NOD as to the 
RO's December 2001 denial.  In June 2002, the veteran stated, 
"I hereby request to be re-evaluated for my service-
connected condition due to [its] having worsened in 
severity."  This communication does not express 
dissatisfaction or disagreement with the December 2001 
denial.  Rather, it suggests that the condition had worsened 
in severity since the time of the last decision.  As the 
veteran's communication cannot be liberally construed to 
express dissatisfaction with an adverse decision, the Board 
finds that the June 28, 2002, communication does not meet the 
criteria for consideration as an NOD.  As the veteran's June 
28, 2002, communication cannot be construed as an NOD, and 
the veteran has not alleged clear and unmistakable error with 
respect to the rating, the December 2001 decision is final.  
Because a final decision was rendered on the April 20, 2001, 
claim for an increased rating, the April 20, 2001, claim for 
an increased rating for a left knee disability cannot serve 
as an earlier claim for an increased rating.

Following the December 2001 denial, it was not until June 28, 
2002, that the veteran submitted a statement indicating that 
her left knee disability had increased in severity.  June 28, 
2002, is accordingly the earliest date as of which the 
veteran submitted a claim for an increased rating.  The 
question then is whether, based upon the evidence of record, 
it is factually ascertainable that the veteran's left knee 
disability increased in severity in the period after the 
December 2001 denial and prior to submitting her June 28, 
2002, claim for an increased rating.

In this regard, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2006).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The RO assigned a 30 percent evaluation, effective June 28, 
2002, based upon the results of the August 2002 VA 
examination.  In addressing whether a 30 percent evaluation 
was warranted after the December 2001 final decision and 
prior to June 28, 2002, the Board notes that there are only 
two records of treatment, dated in March and June 2002, 
related to the veteran's left knee.  In March 2002, the 
veteran underwent MRI examination of her knee, which revealed 
a left fibular lesion suggestive of enchondroma.  On VA 
examination in August 2001, however, the examiner determined 
that the veteran's enchondroma was unrelated to her service-
connected left knee disability.  The June 10, 2002 record 
demonstrates that the veteran reported radicular pain related 
to the her enchondroma.  As the enchondroma was documented as 
of the last final decision, and had been determined by the 
August 2001 examiner to be unrelated to the service-connected 
left knee disability, the March 2002 report of MRI 
examination revealing the enchondroma and June 10, 2002 
treatment record do not constitute evidence demonstrating 
that a 30 percent rating was warranted prior to June 28, 
2002.  
Accordingly, there is no evidence which would establish that 
the veteran would be entitled to a 30 percent rating prior to 
June 28, 2002.

As the evidence does not show that the veteran's left knee 
disability met the criteria for a 30 percent rating prior to 
June 28, 2002, an earlier effective date for the 30 percent 
evaluation is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, February 
2003, February 2004, and November 2004; rating decisions in 
September 2002, May 2003, and January 2005; statements of the 
case in April 2003, June 2003, and August 2005; and a 
supplemental statement of the case in May 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a low back disability, claimed as 
secondary to a service-connected left knee disability, is 
denied.

A rating in excess of 30 percent for left chrondromalacia 
patella, status post patellar dislocation, rated pursuant to 
Diagnostic Code 5299-5257, is denied.  However, a separate 10 
percent rating for degenerative joint disease of the left 
knee pursuant to Diagnostic Code 5003 is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

An initial rating in excess of 20 percent for gastritis is 
denied.

An increased initial rating of 50 percent for dysthymic 
disorder is granted, effective January 10, 2003, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

An effective date earlier than June 28, 2002, for the 
assignment of a 30 percent disability rating for a left knee 
disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the application to reopen the claim for service connection 
for a right knee disability secondary to a service-connected 
left knee disorder; the claim for service connection for a 
left foot disability, to include as secondary to a service-
connected left knee disability; and the claim for a TDIU 
rating.

The veteran's claim for service connection for a right knee 
disability secondary to her service-connected left knee 
disability was previously denied in a December 2001 rating 
decision.  In a May 2003 rating decision, the RO declined to 
reopen the claim.  While the RO declined to reopen the claim, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  The decision of the United States 
Court of Appeals for Veterans Claims in Kent v. Nicholson 
requires that the Secretary look at the bases for the prior 
denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen her claim for service 
connection.  On remand, the veteran should be so notified.

With regard to the claim for service connection for a left 
foot disability (plantar fasciitis), the Board finds that a 
remand for an additional opinion is necessary.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  See also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  In this case, the record reflects that 
the veteran is service-connected for a left knee disability 
and that she has been diagnosed with plantar fasciitis of the 
left foot.  The veteran underwent VA examination in April 
2003, at which time the VA examiner determined that the 
veteran's plantar fasciitis was not likely secondary to her 
left knee disability.  However, in support of her claim, the 
veteran submitted an August 2003 statement from her private 
physician in which the private physician opined that the 
veteran's left plantar fasciitis developed as a result of her 
left knee disability.  Neither physician provided a rationale 
for their findings.  Because neither physician provided a 
rationale for their opinion, the Board is unable to reconcile 
the two opinions and it is unclear to the Board whether the 
veteran's left foot disability is likely related to his 
service-connected left knee disability.  Because such a 
relationship is unclear, the Board finds that a remand for an 
etiological opinion is necessary in order to fairly decide 
the merits of her claim.

Finally, with regard to the issue of entitlement to a TDIU 
rating, the Board finds that the adjudication of this claim 
is affected by the increase in the disability rating assigned 
for the veteran's psychiatric disorder, and also that the 
claim is intertwined with the issues being remanded.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2006).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2006).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2006).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the veteran, has a combined disability rating 
in excess of 70 percent, and one disability (dysthymic 
disorder), which is now rated greater than 40 percent.  Thus, 
the percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question therefore is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities.

In this regard, the Board finds that further clarification is 
needed.  The record reflects that as early as November 2003, 
the veteran's treating VA psychiatrist found that the veteran 
was unable to work secondary to her psychiatric disability.  
This opinion is echoed in subsequent records dated to 
September 2006.  However, it is unclear to the Board whether 
the veteran is unable to work at all secondary to her 
psychiatric disorder, or whether she is unable to work for 
her former employer, as, in November 2003, her psychiatrist 
stated, "she does not have the capacity to carry on a 
gainful employment where she works as she might experience a 
strong relapse of severe anxiety and depression due to 
interactions with her supervisor."  It does not appear that 
an examiner has yet been asked to render an opinion as to the 
overall effect of the veteran's service-connected 
disabilities alone on her ability to obtain and retain 
employment.  In light of this, the prudent and thorough 
course of action is to afford the veteran a social and 
industrial survey on remand, to ascertain the impact of her 
service-connected disabilities on her unemployability.  

Furthermore, because the veteran has received increased 
ratings in the decision above, these ratings must be 
considered by the RO in determining whether a TDIU rating is 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a right knee disability, claimed as 
secondary to the service-connected left 
knee disability, (i.e., describes what 
new and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating her current 
right knee  disorder(s) to her period 
of active service, to an event or 
injury in service, or to a service-
connected disability).  

2.  Forward the claims file to a 
qualified VA physician to review the 
record and render an etiological 
opinion addressing the veteran's left 
plantar fasciitis.  No additional 
physical examination of the veteran is 
necessary, unless the examining 
physician determines otherwise.  The 
examiner should indicate that the 
claims file has been reviewed.   Based 
upon a review of the historical records 
and medical principles, the examiner 
should provide an opinion as to whether 
there it is as likely as not (50 
percent probability or greater) that 
the veteran's left plantar fasciitis is 
etiologically related to her active 
service, to include her service-
connected left knee disability.  The 
examiner should specifically attempt to 
reconcile the opinion with the 
statements made by the VA examiner in 
April 2003 and with those made by the 
veteran's private physician in August 
2003.  The rationale for all opinions 
expressed must be provided.

3.  Then, readjudicate the veteran's 
application to reopen the claim for 
service connection for a right knee 
disability secondary to a 
service-connected left knee disorder, 
and the claim for service connection 
for a left foot disability, to include 
as secondary to a service-connected 
left knee disability.  If any decision 
remains adverse to the appellant, issue 
a supplemental statement of the case.

4.  After the above claims have been 
adjudicated, schedule the veteran for 
an examination to ascertain the impact 
of her service-connected disabilities 
on her unemployability.  The examiner 
must evaluate and discuss the effect of 
all of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities, without consideration of 
her nonservice-connected disabilities, 
render her unable to secure or follow a 
substantially gainful occupation. 

5.  Finally, readjudicate the veteran's 
claims for a TDIU rating.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
returned the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


